Title: From Benjamin Franklin to David Hall, 27 June 1760
From: Franklin, Benjamin
To: Hall, David


          
            Dear Mr. Hall,
            London, June 27. 1760
          
          By the last Pacquet I sent you the Protests of two of your Bills, one for £200 the other for £100 drawn by Scot and McMichael on Messrs. Portis. My Banker informs me, that they now offer to pay the Money; and tho’ the Protests intitle us to 20 per Cent. from the Drawers, yet as I conceive from some Circumstances I have heard, that they have been hardly us’d by their Correspondent, I think it a neighbourly Act to accept the Money now ’tis offer’d here, and forego that Advantage. I shall therefore direct my Banker to receive it; not doubting but you will approve my acting the generous and friendly Part towards them, and not insist on the Damages, nor on being paid the principal Money there, till you hear from me whether it is or is not paid here.
          I hope the Fount of Brevier, which went from hence last Winter in Capt. Gibbon, is long since in your Hands, tho’ I have not yet heard of his Arrival. I suppose he was long detain’d in the Channel, with the other Ships waiting for a Convoy.
          I am very sensible that we do, as you say, suffer a great deal of Loss in our Debts, for want of getting them regularly in. I wish therefore you would endeavour to find a proper Person to be entrusted and employ’d in the Collection. I shall willingly bear my Proportion of the Expence.
          I was in great Hopes of seeing you and my other Friends this Summer; but I now find it impracticable. I hope however to be with you early in the Spring.
          As yet we know nothing of Certainty concerning a Peace. It is only in general conjectur’d that the Want of Money with all the Powers at War, must compel a Peace in the ensuing Winter. But even this Reason is perhaps not solid. For my own Part, I think that for ½ per Cent. more, the Money wanted here may be raised as readily for next Year, as it was for this. And perhaps the same may hold good with our Enemies.
          
          I order’d you some Copies of a Pamphlet that went by way of New York. I suppose Mr. Strahan who sent them wrote to you with them. Please to sell them for my Account. It sold here extreamly well, and your Friend has gain’d some Reputation by it: But has more Pleasure in the Hopes of its doing some Service to the Colonies.
          Mr. Potts, now Secretary of the Post Office, show’d me a Letter of yours lately, (when I met him at Dinner with the Postmasters-General, relating to the Chronicle to be sent you per Pacquet; and I agreed to be answerable to him for the Expence.
          If in any thing I can serve you before I leave London, let me know in your next, and I shall do it with Pleasure; being with sincere Esteem, Dear David, Yours affectionately
          
            B Franklin
          
         
          Addressed: To / Mr David Hall / Printer / Philadelphia
          Endorsed: B. Franklin June 27. 1760
        